Citation Nr: 0802426	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-24 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation for loss of 
use of the lower extremities. 

2.  Entitlement to special monthly compensation for aid and 
attendance.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to April 
1975. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
special monthly compensation for aid and attendance; and from 
an April 2004 decision that granted special monthly 
compensation for the loss of use of both feet.  


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
advanced multiple sclerosis, rated as 100 percent disabling.  
In addition, the veteran has the following separately rated 
disabilities as a consequence of multiple sclerosis: right 
hand tremor, rated as 40 percent disabling; left lower 
extremity weakness, rated as 40 percent disabling; right 
lower extremity weakness, rated as 40 percent disabling; 
dizziness and vision impairment, rated as 30 percent 
disabling; speech impairment, rated as 30 percent disabling; 
and left hand tremor, rated as 30 percent disabling.

2.  The veteran's central nervous system disorder causes 
considerable weakness in her lower extremities.  However, 
there is a full range of motion and moderate muscle tone of 
the foot, knee, and leg.  The veteran is able to ambulate 
with the assistance of a cane and walker.  The weight bearing 
capability, joint flexion, muscle strength, and function are 
greater than that afforded by an amputation and prosthesis.  

3.  The veteran has loss of use of both feet and is helpless.  

4.  The veteran requires aid and attendance for safe mobility 
in the home, housekeeping, and meal preparation because of 
weakness and fatigue of the lower extremities.  The veteran 
requires aid and attendance for the activities of daily 
living that require fine hand skills including some dressing 
functions and meal preparation because of weakness and 
fatigue of the upper extremities and hands.  
The veteran requires aid and attendance because of urinary 
incontinence.  The assistance does not require the services 
of a skilled health care professional.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation under 
38 U.S.C.A. § 1114(m) have not been met.  38 U.S.C.A. § 1114 
(West 2002); 38 C.F.R. §§ 3.350, 3.352, 4.63 (2007).

2.  The criteria for special monthly compensation under 
38 U.S.C.A. § 1114 (o) have been met.  38 U.S.C.A. § 1114 
(West 2002); 38 C.F.R. §§ 3.350, 3.352, 4.63 (2007).

3.  The criteria for special monthly compensation for aid and 
attendance under 38 U.S.C.A. § 1114 (r) (1) have been met.  
38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2003 and in 
November 2004, which informed the veteran of the information 
and evidence required to substantiate the aid and attendance 
claim and the loss of use of lower extremity claim 
respectively, and which also informed her of the information 
and evidence VA was to provide and which the veteran was to 
provide.  While the letters did not explicitly ask that the 
appellant provide any evidence in her possession that 
pertains to the claims, she was advised of the types of 
evidence that could substantiate her claims and to ensure 
that VA receive any evidence that would support the claims.  
Logically, this would include any evidence in her possession.  
However, the April 2003 letter was sent only seven days prior 
to the initial unfavorable decision and the November 2004 
letter was sent after the initial unfavorable decision.  The 
Board concludes that both letters were untimely.  

Nevertheless, the Board finds that any defect with respect to 
the timing of the notice requirement is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
notes that the Court specifically stated in Pelegrini that it 
was not requiring the voiding or nullification of any RO 
action or decision, only finding that appellants are entitled 
to content-complying notice.  Thus, the timing of the notice 
does not nullify the rating action upon which this appeal is 
based and the Board specifically finds that the veteran was 
not prejudiced by the post-decision notice because she was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate the claims.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
several medical examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The veteran has been granted service connection advanced 
multiple sclerosis, rated as 100 percent disabling.  In 
addition, the veteran has the following separately rated 
disabilities as a consequence of multiple sclerosis: right 
hand tremor, rated as 40 percent disabling; left lower 
extremity weakness, rated as 40 percent disabling; right 
lower extremity weakness, rated as 40 percent disabling; 
dizziness and vision impairment, rated as 30 percent 
disabling; speech impairment, rated as 30 percent disabling; 
and left hand tremor, rated as 30 percent disabling.  The 
veteran is currently entitled to special monthly compensation 
under 38 U.S.C.A. § 1114 (l) for loss of use of both feet and 
additional special monthly compensation under 38 U.S.C.A. 
§ 1114 (p) at an intermediate rate between 38 U.S.C.A. 
§ 1114(l) and 38 U.S.C.A. § 1114 (m) for the additional 
independently rated disabilities. 

The veteran seeks a higher rate of compensation under 
38 U.S.C.A. § 1114(o) for two separate loss of use 
disabilities: specifically, loss of use of the lower 
extremities and a factual need for aid and attendance due to 
inability to function with both hands.  The veteran seeks a 
higher rate of compensation under 38 U.S.C.A. § 1114(m) for a 
loss of use of both legs above the knee.  The veteran also 
seeks special monthly compensation under 38 U.S.C.A. § 1114 
(r) (1) for aid and attendance.  

Loss of use of a hand or foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of actual remaining function, whether the acts of 
grasping and manipulation or balance or propulsion could be 
accomplished equally well with a prosthesis.  38 C.F.R. 
§ 3.350(a) (2), 4.63; see Tucker v. West, 11 Vet. App. 369, 
373 (1998). 

Special monthly under 38 U.S.C.A. § 1114(m) is warranted in 
part for loss of use of both hands or loss of use of both 
legs at a level, or with complications, preventing natural 
knee action with prosthesis in place.  In determining whether 
there is natural elbow or knee action with prosthesis in 
place, consideration will be based on whether use of the 
proper prosthetic appliance requires natural use of the 
joint, or whether necessary motion is otherwise controlled, 
so that the muscles affecting joint motion, if not already 
atrophied, will become so.  If there is no movement in the 
joint, as in ankylosis or complete paralysis, use of 
prosthesis is not to be expected, and the determination will 
be as though there were one in place.  38 U.S.C.A.
§ 1114; 38 C.F.R. § 3.350(c).

Special monthly compensation under 38 U.S.C.A. § 1114(o) is 
warranted in part for  conditions entitling the claimant to 
two or more of the rates (no condition being considered 
twice) provided in 38 U.S.C.A. § 1114(l) through (n).  
Paralysis of both lower extremities together with loss of 
anal and bladder sphincter control will entitle the claimant 
to the maximum rate under 38 U.S.C.A. § 1114(o), through the 
combination of loss of use of both legs and helplessness.  
The requirement of loss of anal and bladder sphincter control 
may be met even though incontinence has been overcome under a 
strict regimen of rehabilitation of bowel and bladder 
training and other auxiliary measures.  38 C.F.R. § 3.350 
(e). 

Determinations for entitlement under 38 U.S.C.A. § 1114(o) 
must be based upon separate and distinct disabilities.  This 
requires, for example, that where a veteran who had suffered 
the loss or loss of use of two extremities is being 
considered for the maximum rate on account of helplessness 
requiring regular aid and attendance, the latter must be 
based on need resulting from pathology other than that of the 
extremities.  Id. 

If the loss of use of two extremities or being permanently 
bedridden leaves the person helpless, increase is not in 
order on account of this helplessness.  Under no 
circumstances will the combination of "being permanently 
bedridden" and "being so helpless as to require regular aid 
and attendance" without separate and distinct anatomical 
loss, or loss of use, of two extremities be taken as 
entitling the veteran to the maximum benefit.  The fact, 
however, that two separate and distinct entitling 
disabilities, such as loss of use of both hands and both 
feet, result from a common etiological agent, for example, 
one injury or rheumatoid arthritis, will not preclude maximum 
entitlement. Id. 

A veteran receiving the maximum rate under 38 U.S.C.A. § 
1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  Determination of this need 
is subject to the criteria of 
38 C.F.R. § 3.352.  The regular or higher level aid and 
attendance allowance is payable whether or not the need for 
regular aid and attendance or a higher level of care was a 
partial basis for entitlement to the maximum rate under 38 
U.S.C.A. 
§ 1114 (o) or (p), or was based on an independent factual 
determination.  38 C.F.R. § 3.350(h)(1).  The amount of the 
additional allowance payable to a veteran in need of regular 
aid and attendance is specified in 38 U.S.C.A. § 1114 (r) 
(1).  The amount of the additional allowance payable to a 
veteran in need of a higher level of care is specified in 38 
U.S.C.A. § 1114(r) (2).  The higher level aid and attendance 
allowance authorized by 38 U.S.C.A. § 1114(r) (2) is payable 
in lieu of the regular aid and attendance allowance 
authorized by 38 U.S.C.A. § 1114(r) (1).  38 C.F.R. 
§ 3.350(h)(3).  

Determinations as to need for aid and attendance must be 
based on actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352.

A veteran is entitled to the higher level aid and attendance 
allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 
C.F.R. § 3.350(h) in lieu of the regular aid and attendance 
allowance when all of the following conditions are met: (i) 
the veteran is entitled to the compensation authorized under 
38 U.S.C. 1114(o), or the maximum rate of compensation 
authorized under 38 U.S.C. 1114(p); (ii) the veteran meets 
the requirements for entitlement to the regular aid and 
attendance allowance § 3.352(a); (iii) the veteran needs a 
"higher level of care" (as defined in § 3.352(b)(2)) than is 
required to establish entitlement to the regular aid and 
attendance allowance, and in the absence of the provision of 
such higher level of care the veteran would require 
hospitalization, nursing home care, or other residential 
institutional care. 38 C.F.R. § 3.352(b) (1) (i-iii).

Need for a higher level of care shall be considered to be 
need for personal health-care services provided on a daily 
basis in the veteran's home by a person who is licensed to 
provide such services or who provides such services under the 
regular supervision of a licensed health-care professional.  
Personal health-care services include (but are not limited 
to) such services as physical therapy, administration of 
injections, placement of indwelling catheters, and the 
changing of sterile dressings, or like functions which 
require professional health-care training or the regular 
supervision of a trained health-care professional to perform.  
A licensed health-care professional includes (but is not 
limited to) a doctor of medicine or osteopathy, a registered 
nurse, a licensed practical nurse, or a physical therapist 
licensed to practice by a state or political subdivision.  38 
C.F.R. § 3.352(b) (2).

The term "under the regular supervision of a licensed health- 
care professional" means that an unlicensed person performing 
personal health-care services is following a regimen of 
personal health-care services prescribed by a health-care 
professional, and that the health-care professional consults 
with the unlicensed person providing the health-care services 
at least once each month to monitor the prescribed regimen.  
The consultation need not be in person; a telephone call will 
suffice.  A person performing personal health-care services 
who is a relative or other member of the veteran's household 
is not exempted from the requirement that he or she be a 
licensed health-care professional or be providing such care 
under the regular supervision of a licensed health-care 
professional.  The performance of the necessary aid and 
attendance service by a relative of the beneficiary or other 
member of his or her household will not prevent the granting 
of the additional allowance.  38 C.F.R. § 3.352(b) (2-4), (c) 
(2004).

The requirements for establishing the need for a higher level 
of care are to be strictly construed. The higher level aid- 
and-attendance allowance is to be granted only when the 
veteran's need is clearly established and the amount of 
services required by the veteran on a daily basis is 
substantial.  38 C.F.R. § 3.352(b) (5).

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424, 
(U.S. Vet. App. Nov. 19, 2007).  As the veteran's claim is 
for increased compensation because of deteriorating symptoms 
of a service-connected disability, the Board will determine 
whether staged levels of compensation are warranted.  

Multiple sclerosis is a disease manifested by weakness, 
numbness, tingling, or unsteadiness in a limb; spastic 
paraparesis; retrobulbar neuritis; diplopia; disequilibrium; 
or a sphincter disturbance, such as urinary urgency or 
hesitation.  Traut v. Brown, 6 Vet. App. 495, 497 (1994).  
Multiple sclerosis is a disease with a prolonged course 
characterized by remissions and relapses over a course of 
many years.  Bielby v. Brown, 7 Vet. App. 238, 266 (1994).

In April 2002, a VA physician noted that the veteran used a 
wheelchair and a rolling 4-wheel walker.  The examiner noted 
that the veteran could perform the activities of daily living 
but that she experience urinary incontinence and was at risk 
for falls because of decreased safety awareness.  

In February 2003, a VA advanced registered nurse practitioner 
(ARNP) conducted an aid and attendance examination at a 
clinic.  The ARNP noted that the veteran's legs were weak and 
that she was at risk for falls.  The veteran used a walker 
with a seat for mobility.  The ARNP also noted poor sensation 
in the fingers that prevented buttoning clothes or opening 
cans or jars.  The veteran had difficulty in dressing but 
could use toilet facilities without assistance.  However the 
veteran also exhibited memory loss, speech impairment, mental 
confusion, and urinary incontinence.  The ARNP stated that 
the veteran needed assistance with all the activities of 
daily living and was very dependent on her husband for daily 
care.  (The Board notes that the veteran is not married and 
that assistance was provided by a friend who lived in her 
home).  She was able to leave the home with assistance for 
medical appointments.  The ARNP diagnosed an advanced stage 
of multiple sclerosis and indicated that the veteran required 
the daily personal health care services of a skilled 
provider, without which she would require institutional care. 

In December 2003, the VA ARNP again evaluated the veteran's 
need for aid and assistance at the clinic.  The ARNP noted 
that the veteran was very frail and fragile, lost feeling in 
her fingers and hands, and was unable to hold objects, button 
clothing, or tie shoes.  The veteran lost all feeling in her 
legs and feet which could no longer bear weight.  The ARNP 
noted that a wheelchair was necessary because the walker was 
no longer useful.  The ARNP noted that the veteran needed 
assistance with all activities of daily living.  She was 
unable to bathe, dress, or cook but could use toilet 
faculties independently.  The ARNP noted that the veteran 
experienced weakness, unsteadiness, and fatigue that required 
the continuous presence of another person in the home.  The 
ARNP diagnosed an advanced stage of multiple sclerosis and 
peripheral neuropathy of the upper and lower extremities and 
again indicated that the veteran required the daily personal 
health care services of a skilled provider. 

In March 2004, a VA physician evaluated the veteran's need 
for aid and attendance.  The physician noted that the veteran 
had a pin placed in her right hip in 1994 and that she 
experienced relapses of her multiple sclerosis symptoms 
including weakness, general fatigue, ataxia, urinary 
incontinence, and occasional diplopia and blurred vision.  He 
noted that the veteran could not walk without a walker or 
cane and required assistance with transfers to the examining 
table.  He noted that the veteran could not bathe, prepare 
meals, or dress independently, the latter because she was 
unable to manipulate buttons.  However, the veteran was able 
to remain alone in the home while her roommate worked and she 
was able to warm food in a microwave oven.  He noted that 
muscle strength was good and peripheral pulses were intact.  
He concluded that the veteran was "in dire need of aid and 
attendance" but he did not specify whether the veteran's 
limitations were a result of lower or upper extremity 
limitations or contributions from both.  He also did not 
specify whether the level of care required the services of a 
skilled health care professional.  

In a December 2004 annual evaluation, a VA examiner noted 
that the veteran was confined to a wheelchair except for 15 
to 20 foot distances with support from a cane or walker.  She 
was also dependent on another for all activities of daily 
living.  However, the examiner noted that hand grasp was 
equal bilaterally with no muscle strength deficits in the 
upper extremities.  

Later in December 2004, the veteran fell in her home and 
fractured her left hip.  She underwent a left hip 
arthroplasty at a private hospital.  In follow-up 
examinations in December 2004, physicians noted that the 
veteran could dorsiflex both feet, eat independently, toilet, 
and ambulate 100 feet with contact guard assistance.  In 
March 2005, a VA social worker noted that the veteran 
participated in a weekly multiple sclerosis group and desired 
to apply for a VA home aide program.  The social worker noted 
that despite physical therapy, the veteran continued to 
require assistance with cleaning, shopping, meal preparation, 
housekeeping, and mobility primarily because of deteriorating 
weakness from multiple sclerosis.      

In May 2005, a VA ARNP examiner noted the veteran's reports 
that she was ambulating better around her home.  The examiner 
noted frailty and left hip muscular atrophy, but the veteran 
was able to ambulate with the walker up to 200 feet.  The 
veteran reported that she required occasional assistance with 
the activities of daily living but was able to shower, wash 
her hair, and dress independently with occasional assistance 
required to don shoes.  Knee and ankle flexion bilaterally 
were within functional limits.  Upper and lower extremity 
strength was measured as 3+ and 4- on a scale of zero to 
five.  The veteran was performing a home exercise program as 
part of hip replacement recovery.

As a preliminary matter, the Board concludes that special 
monthly compensation under 38 U.S.C.A. § 1114 (m) for loss of 
use of both legs at a level preventing natural knee action is 
not warranted.  The veteran contends that an inability to 
walk unassisted including weakness and loss of knee function 
is shown on examination.  The Board disagrees.  Although the 
veteran's central nervous system disorder has caused 
considerable weakness that waxes and wanes over time, and 
although the veteran also underwent bilateral hip surgeries, 
all examiners noted that the veteran is able to ambulate with 
foot, knee, and leg function to some extent.  In particular, 
the most recent examination in May 2005 showed improvement in 
strength and flexibility at each joint.  There is some weight 
bearing capability, joint flexion, muscle strength, and 
function greater than that of an amputation and prosthesis.  
The Board acknowledges the veteran's contention that no 
examiner was tasked with or provided an exact level of 
functional loss and that another examination is required.  
The Board also acknowledges that multiple sclerosis will 
likely result in degrading symptom over time.  However, the 
results of the May 2005 examination established that function 
of the lower extremities above the knee have not been lost.  

For similar reasons, the Board concludes that special monthly 
compensation under 38 C.F.R. § 1114 (m) for loss of use of 
both hands is not warranted.  Although medical assessments 
showed that the veteran has general weakness and fatigue, 
difficulty in sensation, manipulating buttons, opening jars, 
and grasping objects, evaluations in 2003, 2004 and 2005 
showed that the veteran is capable of some function such as 
grasping support devices, operating a microwave oven, washing 
her hair, toileting, and dressing with clothing not requiring 
fine finger manipulation. None of the examiners noted that 
the veteran was incapable of self-administration of 
medication.  

Nevertheless, the Board concludes that the weight of 
competent medical evidence showed that the veteran is so 
helpless as to be in need of regular aid and attendance due 
to disabilities of the lower and upper extremities.  As the 
need has been established for more than two disabilities 
under 38 U.S.C.A. § 1114(l), special monthly compensation at 
the rate provided under 38 U.S.C.A. § 1114(o) is warranted.  

Further, additional special monthly compensation under 
38 U.S.C.A. § 1114 (r) (1) is warranted because the need for 
aid and attendance has been established.  Many examiners 
noted deficits affecting safe mobility, and the veteran 
sustained a fractured hip in 2004, further demonstrating the 
need for assistance in avoidance of hazards in the home.  
Many examiners also noted incapacity to prepare meals, 
perform housekeeping, and activities requiring fine hand 
skills.  The veteran has only recently been able to bathe 
independently.  The examiners all cited general fragility and 
weakness affecting upper and lower extremities and urinary 
continence as on-going conditions and all recommended the 
regular aid and assistance of another.  A higher rate of 
compensation under 38 U.S.C.A. § 1114 (r) (2) is not 
warranted because the need for skilled health care at home 
has not been established.  Only the ARNP in January and 
December 2003 noted that there was a need for such care.  
However, the Board placed less probative weight on the 
assessment because it was in the form of a checked box and 
because the examiner made no comments regarding any specific 
need for assistance that required skilled home health care.  
No other examiners referred to the need for skilled care, and 
the veteran did not contend that such care was necessary.    

The Board concludes that special monthly compensation under 
38 U.S.C.A.
§ 1114 (o) and under 38 U.S.C.A. § 1114 (r) (1) is warranted 
throughout the pendency of the claims.  Although the 
veteran's specific incapacities have been evaluated on 
occasion as more or less severe, the weight of medical 
evidence is that the overall factual need for aid and 
attendance was established throughout this period.  


	(CONTINUED ON NEXT PAGE)



ORDER

1.  Special monthly compensation under 38 U.S.C.A. § 1114(m) 
is denied.  

2.  Special monthly compensation under 38 U.S.C.A. § 1114(o) 
is granted, subject to the legal criteria governing the 
payment of monetary benefits.

3.  Special monthly compensation under 38 U.S.C.A. § 1114 (r) 
(1) for aid and attendance is granted, subject to the legal 
criteria governing the payment of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


